                                           Case 2:18-cv-01688-GMN-VCF Document 10 Filed 11/21/18 Page 1 of 3



                                       1   Kristina N. Holmstrom, SBN 10086
                                           kristina.holmstrom@ogletree.com
                                       2   Ogletree, Deakins, Nash, Smoak & Stewart, P.C., SBN 00504800
                                       3   3800 Howard Hughes Parkway, Suite 1500
                                           Las Vegas, NV 89169
                                       4   Telephone: 702.369.6800
                                           Fax: 702.369.6888
                                       5
                                       6   Attorneys for Plaintiff Talcott Resolution Life and Annuity Company

                                       7
                                                                       UNITED STATES DISTRICT COURT
                                       8
                                                                               DISTRICT OF NEVADA
                                       9
                                           TALCOTT RESOLUTION LIFE AND                     Case No. 2:18-CV-01688
                                      10   ANNUITY COMPANY,
                                                                                           STIPULATION TO EXTEND TIME FOR
                                      11                         Plaintiff,
2415 East Camelback Road, Suite 800




                                                                                           PLAINTIFF TO FILE ITS RESPONSE TO
                                      12          vs.                                      DEFENDANT DAVID COTE’S MOTION TO
      Ogletree, Deakins, Nash


      Phoenix, Arizona 85016




                                                                                           DISMISS
       Smoak & Stewart, P.C.




                                           ESTATE OF JILL COTE, JESSICA
                                      13   SHEARER, JOIANNE MADRID AND
                                      14   DAVID COTE,
                                                                 Defendants.
                                      15
                                      16          Plaintiff Talcott Resolution Life and Annuity Company and Defendant Estate of Jill Cote,

                                      17   David Cote, by and through their counsel undersigned, hereby stipulate and agree that Plaintiff

                                      18   Talcott Resolution Life and Annuity Company shall have through and including December 5, 2018

                                      19   to file its response to Defendant David Cote’s Motion to Dismiss. Plaintiff’s counsel requested

                                      20   this extension and Cote’s counsel agreed in order to allow Plaintiff sufficient time to consider and

                                      21   respond to Plaintiff’s motion in light of recent developments in the probate court case.

                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                           Case 2:18-cv-01688-GMN-VCF Document 10 Filed 11/21/18 Page 2 of 3



                                       1        RESPECTFULLY SUBMITTED this 21st day of December 2018.

                                       2                                         OGLETREE, DEAKINS, NASH,
                                                                                 SMOAK & STEWART, P.C.
                                       3
                                       4
                                                                                 By:s/Kristina N. Holmstrom
                                       5                                            Kristina N. Holmstrom
                                                                                    3800 Howard Hughes Parkway, Suite 1500
                                       6
                                                                                    Las Vegas, NV 89169
                                       7                                            Attorneys for Plaintiff Talcott Resolution Life and
                                                                                    Annuity Company
                                       8
                                       9
                                      10
                                                                                 ANTHONY L. BARNEY, LTD.
2415 East Camelback road, Suite 800




                                      11
                                      12
     Ogletree, Deakins, Nash,


      Phoenix, Arizona 85016




                                                                                 By:s/Zachary D. Holyoak
       Smoak & Stewart, P.C.




                                      13                                            Anthony L. Barney
                                                                                    Tiffany S. Barney
                                      14                                            Zachary D. Holyoak
                                                                                    3317 West Charleston Boulevard, Suite B
                                      15                                            Las Vegas, NV 89102
                                                                                    Attorneys for Defendant David Cote
                                      16
                                      17     IT IS SO ORDERED.

                                      18
                                      19     DATED this 26
                                                        ____ day of November, 2018.

                                      20
                                      21                                              ______________________________________
                                                                                      Gloria M. Navarro, Chief Judge
                                      22                                              UNITED STATES DISTRICT COURT
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28

                                                                                      2
                                           Case 2:18-cv-01688-GMN-VCF Document 10 Filed 11/21/18 Page 3 of 3



                                       1
                                                                           CERTIFICATE OF SERVICE
                                       2
                                                  I hereby certify that on the 21st day of December 2018, I electronically transmitted the
                                       3
                                           attached document to the Clerk’s Office using the CM/ECF System for filing and transmittal of
                                       4
                                           Notice of Electronic Filing to the following CM/ECF registrant:
                                       5
                                           Anthony L. Barney, Esq.
                                       6
                                           Tiffany S. Barney, Esq.
                                       7   Zachary D. Holyoak, Esq.
                                           Anthony L. Barney, Ltd.
                                       8   3317 West Charleston Boulevard, Suite B
                                           Las Vegas, NV 89102
                                       9
                                           Attorneys for Defendant David Cote
                                      10
2415 East Camelback road, Suite 800




                                      11   s/
                                      12
     Ogletree, Deakins, Nash,


      Phoenix, Arizona 85016
       Smoak & Stewart, P.C.




                                      13                                                                                         36443754.1


                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28

                                                                                           3
